






CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the
“Agreement”) is entered into by and between Edward Carney (“Executive”) and
Extreme Networks, Inc. (the “Company”). This Agreement will become effective on
the eighth day after it is signed by Executive (the “Effective Date”), provided
that Executive has not revoked this Agreement (by email notice to
aamadia@extremenetworks.com) prior to that date. This Agreement was originally
presented to Executive on April 24, 2015. Executive has 21 days from that date
to consider this Agreement.
FACTUAL RECITALS
This Agreement is entered into with respect to the following facts:
A.    Executive was employed by the Company as its Executive Vice President,
Product Success from on or about July 29, 2013 through April 23, 2015;
B.    Executive’s last day of employment with the Company was April 23, 2015
(the “Separation Date”);
C.    The Company has offered to Executive certain separation benefits provided
that Executive agrees to the terms of this Agreement and the release herein; and
D. Executive has elected to accept such separation benefits, and to terminate
employment with the Company under the terms and conditions set forth below.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.    Separation from Employment, Positions, and Offices. Executive hereby
confirms the cessation of his employment with the Company effective as of the
Separation Date.
Prior to and after the Separation Date, Executive agrees that he will reasonably
cooperate with the Company, its subsidiaries and affiliates, at any level, and
any of their officers, directors, shareholders, or employees: (A) concerning
requests for information about the business of the Company or its subsidiaries
or affiliates or his involvement and participation therein, (B) in connection
with any investigation or review by the Company or any federal, state or local
regulatory, quasi-regulatory or self-governing authority (including, without
limitation, the Securities and Exchange Commission) as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by the Company and (C) with respect to transition and succession
matters. Executive’s cooperation shall include, but not be limited to (taking
into account Executive’s personal and professional obligations, including those
to any new employer or entity to which he provides services),




--------------------------------------------------------------------------------




being available to meet and speak with officers or employees of the Company
and/or the Company's counsel at reasonable times and locations, executing
accurate and truthful documents and taking such other actions as may reasonably
be requested by the Company and/or the Company's counsel to effectuate the
foregoing. Executive shall be entitled to reimbursement, upon receipt by the
Company of suitable documentation, for reasonable and necessary travel and other
expenses which Executive may incur at the specific request of the Company and as
approved by the Company in advance and in accordance with its policies and
procedures established from time to time
2.    Acknowledgment of Payment/Receipt of All Wages and Benefits. Except for
payment of expense reimbursements owed to Executive through the Separation Date,
Executive acknowledges and agrees that he has been paid in full all wages
(including, but not limited to, base salary, any applicable bonuses, and
Executive’s last paycheck which includes his regular final pay through and
including April 23, 2015 and which will be sent to Executive via overnight
delivery on or about April 24, 2015), and he has received all benefits that
Executive earned during his employment with the Company. Executive understands
and agrees that he is not entitled to, and shall not receive, any further
compensation or benefits from the Company except as set forth in this Section
and in Section 3 herein.
3.    Severance Consideration. Subject to Executive's execution of this
Agreement (without revocation during the seven-day revocation period described
below) and compliance with the terms of this Agreement: (a) the Company shall
provide Executive with a lump sum payment, which amount represents twelve (12)
months’ current base salary, equal to $400,000, less applicable withholding, by
no later than ten (10) days after the Effective Date of this Agreement; and (b)
the Company shall make six (6) months of COBRA payments on behalf of Executive
should Executive timely elect to extend and continue COBRA for this period for
Executive’s enrolled participants as of the date of Separation.
4.    Executive’s General Release of Claims. As consideration of and in exchange
for the severance amount described in Section 3 herein, Executive and his
successors release the Company, its parents and subsidiaries, and each of those
entities' respective current and former shareholders, investors, directors,
officers, employees, agents, accountants, attorneys, tax advisors, insurers,
legal successors and assigns, of and from any and all claims, actions and causes
of action, whether now known or unknown, which Executive now has, or at any
other time had, or shall or may have against those released parties based upon
or arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time up to and including the date on which
Executive signs this Agreement, including, but not limited to any claim arising
out of his employment with and/or separation from the Company, including, but
not limited to, any claims for breach of express or implied contract; wrongful
termination; constructive discharge; discrimination; harassment; retaliation;
fraud; defamation; infliction of emotional distress; any and all claims arising
under the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, The Family Medical
Leave Act, the Rehabilitation Act of 1973, The Worker Adjustment and Retraining
Notification Act, the Immigration and Nationality Act, the Employee Retirement
Income Security Act of 1974, the National Labor Relations Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the
California Family and Medical Leave law, the California Labor Code, the North
Carolina Equal Employment Practices Act, or the




--------------------------------------------------------------------------------




North Carolina Persons with Disabilities Protection Act, all as amended; and any
claim or damage arising out of Executive’s employment with and/or separation
from the Company under any common law theory, or any federal, state or local
law, statute or ordinance not expressly referenced above; provided, however,
that nothing in this Agreement prevents Executive from filing, cooperating with,
or participating in any proceeding before the EEOC or a State Fair Employment
Practices Agency except that Executive acknowledges that he may not be able to
recover any monetary benefits in connection with any such claim.
Notwithstanding the above release of claims, it is expressly understood that
this release does not apply to, and shall not be construed as, a waiver or
release of any claims or rights that cannot lawfully be released by private
agreement. This release of claims shall not affect Executive's existing
indemnity rights from the Company (whether pursuant to contract or statute,
including, but not limited to, his indemnity rights pursuant to California Labor
Code section 2802), which rights shall remain in full force and effect. In
addition, the above release of claims, is not intended to apply to or impact any
continuing obligations the Company may have related to Executive's 401(k).
Executive on behalf of himself and his successors, agrees not to sue or file any
claims seeking monetary recovery from any of the released parties based upon any
claim released by this Agreement.
5.    Company’s General Release of Claims. Executive represents and warrants
that he is not aware of any facts or circumstances which would give rise to any
claim that the Company would have against him, or that any third-party would
have against the Company based upon any action (or failure to act) or statement
(or failure to disclose) made by him during the course of his employment with
the Company. In reliance upon such representation and warranty, and in
consideration for the releases and promises given by Executive herein, the
Company, its parents and subsidiaries, and each of those entities' successors
and assigns, hereby fully and forever releases and discharges Executive and his
successors from any and all claims, actions and causes of action, whether now
known or unknown, which the Company now has, or at any other time had, or shall
or may have against those released parties based upon or arising out of any
matter, cause, fact, thing, act or omission whatsoever occurring or existing at
any time up to and including the date on which the Company signs this Agreement,
including, but not limited to, any claims related in any way to the employment
relationship between the Company and Executive and the termination of that
employment relationship. The Company understands and agrees that this release is
a full and complete waiver of all claims.
6.    Civil Code Section 1542 Waiver. The parties acknowledge that they have
read section 1542 of the Civil Code of the State of California, which states in
full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
The parties waive any rights that they have or may have under section 1542 (or
any similar provision of the laws of any other jurisdiction) to the full extent
that they may lawfully waive such rights pertaining to this general release of
claims, and affirms that they are releasing all known and unknown claims that
have or may have against the respective released parties listed in Sections 4
and 5 above.




--------------------------------------------------------------------------------




7.    Waiver of Rights under the Age Discrimination in Employment Act. Executive
is over the age of forty (40) years, and in accordance with the Age
Discrimination in Employment Act and Older Workers' Benefit Protection Act
(collectively, the "Act"), Executive acknowledges that:
(i) He has been advised in writing to consult with an attorney prior to
executing this Release, and has had the opportunity to do so;
(ii) He is aware of certain rights to which he may be entitled under the Act;
(iii) In exchange for executing this Release, Executive will receive severance
pay to which he would otherwise not be entitled, and in addition to the
compensation and benefits that he earned as an employee of the Company;
(iv) By signing this Agreement, he will not waive rights or claims under the Act
which may arise after the execution of this Agreement;
(v) He has been given a period of at least 21 days to consider this Release, and
understands that if he does not sign this Agreement he will not receive the
severance pay described in Section 3 of this Agreement; and
(vi) Executive further acknowledges that he has a period of seven days from the
date of execution in which to revoke this Release by email notice to Allison
Amadia at aamadia@extremenetworks.com. In the event Executive does not exercise
his right to revoke this Agreement, the Agreement shall become effective on the
date immediately following the seven-day revocation period described above.
8.    Agreement Not To Assist With Other Claims. Executive agrees that he shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its officers or
employees. Executive further agrees that he shall not, at any time in the
future, assist in any manner any current or former Company employee, or any
other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees. This Section shall not apply to the Executive's
participation in any legal or administrative proceeding pursuant to a
duly-issued subpoena or other compulsory legal process.
9.    Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive, a copy of each having been provided to
Executive at his request. To the extent that he has not already done so, by the
Separation Date, Executive will promptly return to the Company, in good working
condition, all Company property and equipment that is in Executive's possession
or control, including, but not limited to, any PDAs, files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (whether in paper, electronic, or
other format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company.




--------------------------------------------------------------------------------




10.    References. Executive understands and agrees that, provided that
Executive directs all requests for employment references to the Company’s
Executive Vice President and Chief HR Officer, Kelley Steven-Waiss, or her
successor, the Company agrees that it will respond to reference requests for
Executive by providing his date of hire of July 29, 2013, his last date of
employment of April 23, 2015, his last position with the Company of Executive
Vice President, Product Success and his last rate of pay with the Company of
$400,000 per year plus bonus. The Company will provide no further information.
11.    Confidentiality. The parties shall keep confidential and not disclose the
terms of this Agreement, the contents of any negotiations that led to this
Agreement, and/or the fact or amount of any payments made hereunder. However,
nothing in this Agreement shall prohibit the Company from making such
disclosures as are necessary to individuals, including but not limited to board
members, officers, agents, employees, attorneys, auditors, accountants, and/or
tax preparers, who have a reasonable need to know and/or to effectuate the terms
of this Agreement, provided that the Company also informs the recipient(s) of
the disclosure that the information is confidential. In addition, nothing in
this Agreement shall prohibit the Company from making such disclosures as are
required by law and/or by any regulatory agency, including but not limited to,
any and all disclosures required pursuant to SEC reporting and other
regulations. Nothing in this Agreement shall prevent Executive from making such
disclosures as are necessary to his spouse, attorneys, auditors, accountants,
and tax preparers, provided that Executive also informs the recipient of the
disclosure that the information is confidential. The covenants of
confidentiality set forth in this Agreement are material terms hereof, and for
the breach thereof, any aggrieved party will be entitled to pursue damages and
seek injunctive relief.
Executive acknowledges that during his employment with the Company he received
and/or obtained Confidential Information and Third Party Information as those
terms are defined below. Executive represents that at all times during the term
of his employment he held in strictest confidence, and did not use, except for
the benefit of the Company any Confidential Information of the Company.
Executive agrees that he will continue to keep confidential and not to use for
the benefit of any person or entity all non-public information about the Company
or third parties that he acquired during the course of his employment with the
Company, including without limitation any Confidential Information or Third
Party Information. Executive acknowledges that “Confidential Information“ means
any Company personnel information, employee information, proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, pricing, markets,
software, processes, marketing, finances or other business information obtained
by Executive and/or disclosed to Executive by the Company either directly or
indirectly in writing or orally. Executive further acknowledges that
Confidential Information does not include any of the foregoing items, which have
become publicly known and made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.
Executive acknowledges that the Company has received from third parties their
confidential or proprietary information subject to a duty on the part of the
Company to maintain the confidentiality of such information (“Third Party
Information”). Executive represents that he has held all such confidential or
proprietary information in the strictest confidence and agrees not to disclose
any Third Party Information to any person, firm or corporation or to use it.




--------------------------------------------------------------------------------




Nothing in this Agreement is intended to waive or release Executive from any and
all obligations to the Company under any confidentiality, proprietary
information or non-disclosure agreement, or any obligation created by statutory
or common law to protect any intellectual property or proprietary information of
the Company and/or its employees.
12.    Non-Disparagement. Executive agrees that he will not make any disparaging
statements about the Company, or any of its services, products, officers,
directors, employees, customers, or channel partners except to the extent that
such statements are made truthfully in response to a duly-issued subpoena or
other compulsory legal process. The Company Agrees that it will direct its
officers, directors, and managers not to make any disparaging statements about
the Executive, or any of his work product, except to the extent that such
statements are made truthfully in response to a duly issued subpoena or other
compulsory legal process. The covenants of non-disparagement set forth in this
Agreement are material terms hereof, and for the breach thereof, any aggrieved
party will be entitled to pursue damages and seek injunctive relief.
13.    Non-Solicitation. Executive agrees that for a period of two years
following the Separation Date, he will not, on behalf of himself or any other
person or entity, directly or indirectly solicit any employee of the Company to
terminate his/her employment with the Company.
14.    Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement. In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.
15.    Equity. Vesting of Executive’s option shares and/or restricted stock
shall cease effective the Separation Date. Executive's rights with respect to
the exercise the vested options and shares shall continue to be governed by and
subject to the terms and conditions of the related stock option and/or
restricted stock unit agreement or any other applicable equity plans/agreements
under which they were granted.
16.    No Admission. This Agreement shall never be considered at any time or for
any purpose as an admission of liability by any party hereto, or that any party
or person referred to herein in this Agreement acted wrongfully with respect to
any other party or person.
17.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.
18.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will




--------------------------------------------------------------------------------




be stricken from this Agreement, and the validity, legality, and enforceability
of the remainder of the Agreement shall not in any way be affected. This
Agreement shall be binding upon, and shall inure to the benefit of, the parties
and their respective successors, assigns, heirs and personal representatives.
19.    Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration in the
manner described in Executive’s Offer Letter dated July 19, 2014 (the
“Employment Agreement”), a copy of which will be provided to Executive at his
request.
20.    Entire Agreement and Modification. This Agreement, along with any
agreements described herein, constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior negotiations
and agreements between the parties, whether written or oral, including the
Employment Agreement, which agreements are hereby terminated and of no further
legal force or effect. However, nothing in this agreement shall waiver or
release any proprietary rights, assignment of inventions, and/or confidentiality
agreements between the Company and Executive, including, but not limited to
Executive’s Employee Innovations and Proprietary Rights Assignment Agreement
dated August 15, 2013, which agreements shall remain in full force and effect.
This Agreement may not be modified or amended except by a document signed by an
authorized officer of the Company and Executive.
21.     Execution in Counterparts. This Agreement may be executed in one or more
counterparts, any one of which shall be deemed to be the original even if the
others are not produced. Furthermore, facsimile or electronic format signatures
shall be enforceable as originals.
EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4 AND 6) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.
EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY
AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE AMOUNT DESCRIBED IN SECTION 3,
WHICH HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.










--------------------------------------------------------------------------------




AGREED:


Date:
May 1, 2015
 
/s/ Edward Carney
 
 
 
Edward Carney


 
 
EXTREME NETWORKS, INC.
Date:
May 1, 2015
By:
/s/ Allison Amadia
 
 
Name:
Allison Amadia
 










Date: ______________________________


Title:
Executive Vice President, General Counsel, and Corporate Secretary

















